Citation Nr: 1703872	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  11-02 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for sleep apnea, to include as due to service-connected asthma.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an evaluation in excess of 60 percent for asthma.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1982 to March 1988 and from February 2003 to April 2004.

The issue of entitlement to an evaluation in excess of 60 percent for asthma comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims (Court) regarding a Board decision rendered in July 2015.  That matter is originally on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The remaining issues on appeal come before the Board on appeal from an April 2014 rating decision of the same VARO.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that the Veteran has filed a notice of disagreement with respect to the issue of service connection for acid reflux, erectile dysfunction, hiatal hernia, urinary incontinence, and paresthesia of hands and feet.  Although the Board is cognizant of the United States Court of Appeals for Veterans Claims' decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the notice of disagreement and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board with respect to these issues at this time.

The issues of entitlement to service connection for a left foot disability, an acquired psychiatric disorder, and sleep apnea as well as the issue of entitlement to an evaluation in excess of 60 percent for asthma, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus was not manifested during service, within a year of separation from service, and is not shown to be related to active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2009 and August 2015 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Thus, there is no evidence that additional records have yet to be requested or that additional examinations are in order. 

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The first question that must be addressed, therefore, is whether tinnitus was factually shown during service.  The Board concludes it was not.  

Service treatment records indicate that, in October 1987, the Veteran presented with complaint of having something in his ear and noted that "Sometimes it makes noises" such as popping and cracking.  The examiner listened next to the Veteran's ear and possibly heard a noise.  His ear was flushed, and the Veteran reported relief.  As the Veteran had to be at work, he would not wait for the doctor.  Despite complaints of "cracking and popping" inside his ear, the Board cannot conclude that tinnitus was incurred during service.  It is important to note that there is not a diagnosis of tinnitus in service.   In addition, on the clinical examinations in February 1988, August 1997, March 2003, the Veteran's ears were evaluated as normal and his hearing acuity was within normal limits.  Further, on Reports of Medical History completed by the veteran in March 1992, March 1997, August 1997, March 2003, he denied ever having hearing loss or ear trouble.  The Board notes that on the Report of Medical History in March 2003, the Veteran did indicate ear, nose, or throat trouble; but explained that it was hard to swallow or put down foot.  Thus, there is no medical evidence that shows that the Veteran suffered from tinnitus during service. 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Tinnitus, as an organic disease of the nervous system, can be service-connected on such a basis.  Fountain v. McDonald, 27 Vet. App. 258, 272 (2015).  However, the first complaints of tinnitus was not within the year following discharge.  

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Such evidence is lacking here.  The Veteran underwent a VA examination in September 2005 at which time the Veteran reported occasional difficulty with background noise.  With respect to date of onset of tinnitus, the examiner noted "Tinnitus was denied on today[']s examination.  VA treatment records indicate in January 2008, the Veteran denied tinnitus.  In light of the clear denials from the Veteran in September 2005 and January 2008, auditory examination within normal limits, and the lack of any relevant history reported between 2003 and 2008, service connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In this case, the Veteran reports that he has tinnitus.  The Veteran is competent to report in-service and post-service tinnitus.  Layno v. Brown, 6 Vet. App. 465, 469   (1994).  See also 38 C.F.R. § 3.159 (a)(2); 38 C.F.R. § 3.159 (a)(2).  Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Tinnitus is a type of disorder capable of lay observation and description.  Although the Veteran's service treatment records indicate that the Veteran was seen one time for a noise in his ear, the noise was described as a popping or cracking noise and not ringing, buzzing, roaring, or clicking.  In addition, the Veteran does not contend, and the evidence does not demonstrate, that the Veteran has experienced tinnitus since service.  Post service treatment records are absent any complaints of hearing impairment and tinnitus; in fact, VA treatment records indicate that the Veteran has consistently denied earache and hearing loss and on occasion tinnitus.    

There are no medical or lay statements of record which link tinnitus to the Veteran's active duty service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  The Board would further point out that the Veteran has not been shown to have the medical training, credentials, or other expertise needed to ascertain whether a disability that was first manifested more than a year after service could be etiologically related to such service.   

Thus, the record is absent evidence of a diagnosis of tinnitus during service, evidence of tinnitus within a year of discharge from service, credible evidence of continuity of symptomatology, and a nexus between a current tinnitus disorder and the Veteran's active duty service. 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

With respect to the issue of entitlement to service connection for a left foot disability, the Veteran has identified outstanding private treatment records from Associated Podiatrists from the 1980s to the present.  As there is outstanding medical evidence which has not been associated with the record, the Board finds that adjudication of this issue would be premature.  

With respect to the issue of entitlement to service connection for an acquired psychiatric disorder, one contention is that PTSD is due to military sexual trauma.  As such, the provisions of 38 C.F.R. § 3.304(f)(3) regarding claims based on personal assault and the method of developing such claims are applicable.  Based on review of the record, although the Appellant was sent VCAA notice in August 2015, it does not appear that he was sent notice of the amended provisions of 38 C.F.R. § 3.304(f)(3).  This regulation is specifically germane to the development and adjudication of this claim as it involves the standard of proof and the type of evidence necessary to substantiate a claim of service connection for PTSD based on personal assault.  VA is required to give the appellant notification that evidence from sources other than the appellant's service records or evidence of behavior changes may be considered credible supporting evidence of an in-service stressor.  See 38 C.F.R. § 3.304(f)(3).  Thus, the Veteran should be provided notice of the types of evidence which may be considered in a personal assault claim under 38 C.F.R. § 3.304(f)(3).

With respect to the issue of entitlement to service connection for sleep apnea, the Veteran contends that it is due to his asthma.  In support of his claim, the Veteran has submitted an article from National Institutes of Health which indicates a relationship between people with asthma and obstructive sleep apnea.  

In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.  The Board finds that the evidence submitted in support of his claim for sleep apnea has triggered VA's duty to assist the Veteran by providing him a VA examination and nexus opinion.
    
With respect to the issue of entitlement to an evaluation in excess of 60 percent for asthma, in October 2015, the Veteran submitted a DBQ which had been completed by a private pulmonologist.  The DBQ, however, was incomplete as although some tests were ordered, they had not been completed.  As there is outstanding medical evidence which has not been associated with the record, the Board finds that adjudication of this issue would be premature.  In addition, as a VA examination has not been conducted since September 2014, one should be scheduled to determine the current severity of the Veteran's asthma.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Development contemplated by the VCAA should be undertaken.  Specifically, the Veteran should be provided a notice of the types of evidence which may be considered in a personal assault claim under 38 C.F.R. § 3.304(f)(3).  The Veteran should also be requested to indicate if he has received any VA or non-VA medical treatment for his left foot disorder, PTSD, sleep apnea, and asthma that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file, to include private treatment records of Associated Podiatrists from 1980 to the present as well as from P. Purkett/Dr. Covey from September 2015 to the present.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA respiratory examination with a pulmonologist to determine current severity of the Veteran's service-connected asthma and to determine the etiology of his obstructive sleep apnea.  The pulmonologist is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.

In accordance with the latest worksheets for rating respiratory disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his asthma disability.

The pulmonologist should also address the following:

(i) Whether it is at least as likely as not (a 50 percent or greater probability) that obstructive sleep apnea had its onset during the Veteran's active duty service.

(ii) Whether it is at least as likely as not that obstructive sleep apnea is in any way related to (caused by or aggravated by) the Veteran's active duty service. 

(iii) Whether it is at least as likely as not that obstructive sleep apnea is in any way related to (caused by or aggravated by) service-connected asthma. 

For any aggravation found, the examiner should indicate the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

3.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted in full, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


